 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDa clear demonstration of error, I find no basis in reason or logic for theBoard to upset the Decisions and Orders of the Regional Directors. Todo so defeats the very reasons for delegating authority to the RegionalDirectors to make these determinations.As I find that the Petitioner has failed to demonstrate convincinglythat the Acting Regional Director's Decision is in error, I would sus-tain the Decision and Order and dismiss the petition.Moulton Manufacturing CompanyandInternational Ladies' Gar-mentWorkers'Union,AFL-CIO.CaseNo. 10-CA-5648.April 08, 1965DECISION AND ORDEROn January 19, 1965, Trial Examiner Rosanna A. Blake issued herDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.There-after the Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial errors was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Recommended Order of the Trial Examiner and orders thatRespondent, Moulton Manufacturing Company, Moulton, Alabama, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon charges filed on March 11 and April 27, 1964,by the International Ladies'Garment Workers'Union,AFL-CIO, theGeneral Counsel,acting through the Act-152 NLRB No. 23. MOULTON MANUFACTURING COMPANY197ing Regional Director for Region 10, issued a complaint on April 28, 1964, in whichitwas alleged that Moulton Manufacturing Company had engaged in conduct whichviolated Section 8(a) (1), (3),and (4)of the Act. In its answer, Respondent admittedcertain allegations of the complaint,such as the commerce allegations,but deniedhaving committed any unfair labor practices.Thereafter,pursuant to due notice,a hearing was held before Trial ExaminerRosanna A. Blake in Decatur,Alabama, beginning on July 28 and ending on July 31,1964.All parties were represented by counsel and were given full opportunity topresent evidence,to examine and cross-examine witnesses,to argue orally,and to filebriefs.All parties waived oral argument.Counsel for the General Counsel fileda brief as did counsel for Respondent.Upon the entire record in the case,the briefs,and my observation of the witnesseswhile testifying,I make the following: 1FINDINGSOF FACT AND CONCLUSIONS OF LAWI.JURISDICTIONAL FACTS AND CONCLUSIONS;THE LABOR ORGANIZATION INVOLVEDRespondent,an Alabama corporation,has its principal office and place of businessinMoulton,Alabama, where it is engaged in the manufacture,sale, and distributionof wearing apparel.During 1963,a representative period, Respondent sold andshipped products valued in excess of $50,000 directly from its Moulton,Alabama,plant to customers located outside the State of Alabama.Upon the foregoing undisputed facts, Respondent admits and I find that it is, andhas been at all times material herein, engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.Respondent admits and I find that the International Ladies' Garment Workers'Union, AFL-CIO, herein called the Union,isa labor organization within the mean-ing of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn December 4, 1963, a Trial Examiner for the National Labor Relations Boardissued a Decision inMoulton Manufacturing Company,Cases Nos. 10-CA-5375and l0-CA-5405, in which he made the following findings:The ILGWU,the same Union which filed the charges in the instant proceeding,began an organizational campaign at Respondent'splant in May 1962Thereafter,Respondent, by its conduct, disclosed that it was"completely hostile to organizationof its employees by the Union."The conduct,which was set forth in detail by theTrialExaminer,consisted,inter alia,of interrogation of employees concerning theirunion activity,threats, both implicit and implied, to close the plant if the Union wassuccessful,and threats of discharge for engaging in union activity,including a threatto dischargeWaymonLavon Wallace if he did not vote"No" in a Board-conducted,representation election.The Trial Examiner also found that Respondent discharged Wallace "because ofhis actual or suspected union membership,activities and sympathies,and in orderto discourage further employee membership in, sympathyfor, or activityon behalfof the Union."He also found that Respondent"knew" or "suspected"that employ-ees Bernice Hutto and Helen Waldrop Suggs were sympathetic to the Union anddischarged them for that reason.Having found that Respondent had violated Section 8(a)(1) and (3) of the Act,the TrialExaminer's Recommended Order contained the usual cease-and-desist pro-visions and directed Respondent to offer Wallace, Hutto,and Suggs reinstatement, tomake them whole for any loss they may have suffered by reason of the discriminationagainst them,and to post the usual notices.1All credibility determinations made herein are based In part upon my observation ofthe demeanor of the witnesses while testifying 198DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent having failed to file exceptions to the Trial Examiner's Decision andRecommended Order, the Board, on April 28, 1964, issued an Order through itsAssociate Executive Secretary,in which it adopted, pursuant to Section 102.48 of its.Rules and Regulations,"the findings and conclusions of the Trial Examiner as con-tained in his Decision,"and ordered Moulton Manufacturing to take the action setforth in the Trial Examiner'sRecommended Order.Thereafter,Respondent filed a motion to reconsider and rescind order in whichitasserted that it had complied fully with the Recommended Order, even though itwas not supported by substantial evidence,in order to avoid further litigation and'to permit employees an early opportunity to vote in another election,the former onehaving,been-set aside on the "sole ground that activities of third parties"made a freechoice impossible.2Respondent further asserted that it had been advised by theBoard's Regional Director that he had recommended to the Board issuance of theOrder set forth above because investigation of the charges in the instant case dis-closed that the Company was failing to comply with the cease-and-desist provisionsof the Trial Examiner'sRecommended Order. Respondent requested either that theOrder be held in abeyance pending the outcome of the instant proceeding,or thata determination of compliance with the previous Order be made,or that the previousrecord be reopened to permit Respondent to file exceptions.On May 19, 1964, the Board, again acting through its Associate Executive Secre-tary, issued an Order in which it denied Respondent'smotion to reconsider andrescind on the ground that it was"lacking in merit."B. The supervisory status of Charles AdamsAt the time of the hearing, Respondent had approximately 275 employees of which,only 25 to 30 were men3Most of the men work either in the cutting department orthe shipping department.Respondent's customers furnish the piece goods which are cut to their specificationsby the cutting department employeesThe fronts,backs, sleeves,collars, etc . arethen sent to the sewing department where they become shirts.Thereafter,the shirts.are inspected,pressed, and boxed.Finally,the boxed shirts go to the shippingdepartment.Jimalou Pace is the supervisor of the cutting department which employs 8 to 15men.4The record establishes that Pace is often absent from the plant for 30 minutesto 1 hour, once or twice a day, and is occasionally away for an entire day or longer.A number of witnesses,including several called by Respondent,testified that CharlesAdams is "in charge of"or is the "boss" of the cutting department when Pace isabsent.On one occasion,Pace told the employees that at such times they were to"carry out"any orders or instructions given them by Adams.During such periods,Adams transfers employees from one job to another,directs their work, and givesorders which are obeyed by the men.He has also directed the employees to workovertime,has initialed the overtime on their timecards,and handed out paychecks.EmployeesWallace and Robert Fuller testified that Adams attended meetings ofsupervisors and witnesses called by Respondent,aswell as those called by counselfor the General Counsel,testified that they had never seen either Pace or Adamspunch the timeclock which the rank-and-file employees punch three times a day.In January or February 1964, Adams told employee Fuller that he was "going tofire" Fuller if he "didn't speed up."Fuller also heard Adams tell another employeeto speed up and when the employee got "a little mad," Adams went to the officeand came back and "paid [the employee] off "The foregoing undisputed facts disclose that Adams has the authority to transferemployees,to assign,and responsibly direct their work, and to effectively recommend2Case No. 10-RC-5579.8It is undisputed that the amount of work varies so that the number of employeesfluctuates.'Pace is admittedly a supervisor within the meaning of Section 2(11) of the Act5 The findings set forth above are based on the undenied and credited testimony of anumber of witnesses,including employees Wallace, Fuller,Minton, Adcock,Jenkins, andSneed.Adams was not a witness. MOULTON MANUFACTURING COMPANY199their discharge.It follows, therefore, and I find that Adams is a supervisor withinthe meaning of Section 2(11) of the Act. Cf.Sinko Manufacturing and Tool Com-pany,149 NLRB 201.B4 W/NG LOTHA1=S,TNneCJ- OCK^iT^t sI.` l `1 , 1je,Cam,4 .,, j - -(l-Ma4-.A-C v +; v4-a.(.(z,ICG. C. Exh #3 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The plantThere are no partitions in the plant proper.However, the officesare enclosed andthe shipping department is a separate room off the right side of the building and canbe entered from the plant through a doorThe departments are divided by aisles.The mainaisles arethree-quarters of an inch higher than the floor generally.Oneof these aislesextends from the entrance back beyond the timeclocks which standin the middle of the aisle about 15 feet from the front door.Anothermain aisleruns fromleft to right about8 to 10 feetfrom the front wall.There areother aislesor passagewayswhichare not builtup but are indicated by rows of tables, bins, orother equipment.6The diagrambelow shows the portionsof the plant which are involved in theallegedly discriminatory dischargeof Waymon Lavon Wallace on February 24, 1964.,i.,i...IvaIThe employees have an hour for lunch (12 noon to 1 p m.) and are not paid forthe time.A number of them, particularly the women, bring their lunch and eat it inthe plant, often at the tables in the boxing department. It would seem likely, andsome of the witnesses so indicated in their testimony, that more employees spend thelunch period in the plant when the weather is cold.Although they cannot punch thetimeclock until 12:50 p.m., I find that it is not unusual in the winter for a number ofwomento begin to congregate in the aisle in which the timeclocks are located and tositon thetable near it (table A) by 12:30 p.m 7As set forth more fullyinfra,Respondent's witness Hale testified that men and women employees often sit together,during the lunch period, on the table which sits against the office wall (table B).D. The rule prohibiting male employees from going into departmentsother than the cutting departmentDuring the period material herein, Respondent had a rule which prohibited maleemployees, who are in the plant during nonworking time, from going into any depart-ment other than the cutting department .8This rule, unlike some rules, such as theone which requires the employees to leave all packages in the office, has never beenposted.Many of the employee witnesses called by Respondent had been hired after6When General Office Manager George Powell, Jr., was asked, "So what you are say-ing is that there [are] actually no . . spelled out departments. It has just grownup that way, the way the aisles are?" he answered, "That's rightTo my knowledge,ithas never been spelled out, other than by that method, right there."7 Contrary testimony is discredited.Although some of Respondent's witnesses deniedthat there were any employees in this area before 12 45 p in., most of them were notemployed until spring when employees would be less likely to eat lunch inside or toreturn early.8In its brief, Respondent states that the rule "prohibited male employees from loiter-ing in departments other than the Cutting Department during lunch hour and breaks." MOULTON MANUFACTURING COMPANY201February 1964, i e. after the events in issue.They testified that Plant ManagerMurray Sidner told them about the rule when they were hired and that it was the onlyrule he mentioned. In most cases, it seemed to be the only rule they knew about.9Shirts had been disappearing and one of the duties of General Office ManagerGeorge Powell, Jr., who was employed in August 1963, was to set up an inventorycontrol system.He first recommended that all employees be kept out of the shippingdepartment during nonworking time and that the door to the shipping department belocked.10When shirts continued to disappear, Powell recommended the rule set forthabove and, according to Powell, it was announced in October or November.liNoreal explanation was given why the rule applied only to the male employees althoughwomen employees could just as easily steal shirts to sell or to give to members of theirfamilies or friends.At the close of the hearing, counsel for the General Counsel stated that he was notcontending that the rule was invalidper sebut was contending only that it was dis-criminatorily enforced in the case of employee Wallace who, as set forthinfra,wasdischarged on February 24, 1964, allegedly for violating the rule.Counsel for theUnion argued that the rule itself was invalid.E. The discharge of Waymon Lavon WallaceWaymon Lavon Wallace was first employed by Moulton on May 15, 1961. Hequit inJuly 1961, to "go on" the sheriff's force.He returned to the Company for 1week in February 1962, and again quit, this time to "go on" the police force.Hereturned on February 18, 1963, and was discharged on May 30, 1963.12Sometime in January 1964 Respondent notified Wallace to return to workon Janu-ary 20 and he reported to work on that day. That afternoon, Wallace was called tothe office of Plant Manager Sidner. Cutting Department Supervisor Pace and SewingDepartment Supervisor Ben Fratkms were also present. Sidner began the conversa-tion by saying that the Labor Board had gotten the idea that Wallace had been firedbut that he had not been fired and that there was no court in the United States thatwould make Respondent rehire Wallace.According to Wallace, Sidner "appearedangry" and said that Wallace would be "let go" if he did not do his job "right" or ifhe was caught "talking out of line "When Wallace asked what Sidner meant by thelatter statement, Sidner replied that Wallace knew what he meant.Wallace askedSidner why he was not treated like the other employees but did not testify to whatanswer,if any, Sidner gave 139 Sidner explained that the package rule and that "type of hard and fast rules areposted "When asked if he did not consider the rule about staying in the cutting de-partment a "hard and fast rule," he replied, "Not of that type, because this rule is notonly for the Boxing Department, it includes the entire area where shirts are "10During this period, some of the men, including Supervisors Pace and Adams, hadbeen gambling in the shipping department, and, according to Powell, Plant ManagerSidner felt that if they lost their paychecks, the temptation to pick up shirts to sellwould be "much greater " Sidner, on the other hand, testified that the antigambhng rulehad nothing to do with securityPowell admitted that after the door to the shippingdepartment was locked, the men gambled for a time in the men's room It does notappear, however, that any of them ever received a warning slip as a result.11Respondent's witnesses could not agree on the date on which the rule was an-nouncedSupervisor Pace testified that the rule had been in effect for "quite awhile"but it was not "really . . . established so strong" until shirts were missing "along aboutthe last of September or the first of October "Respondent's witness Libby Hutto testifiedthat the rule "started around the first of the year," i e , in early 1964According toitswitness Garland Jones, it had been in effect a year and a half, i e , since early 1963.Clayton Pace, who is the brother of Supervisor Pace, estimated that it had been ineffect for "about a year" General Counsel's witnesses Fuller and Flinton testified thatthey first heard about the rule in January 1964The Company's letter with respectto the door into the shipping department is dated January 21, 1964.12 Respondent's contention thatWallace was not discharged on May 30, 1963, wasrejected by the Trial Examiner in the Decision referred to above.13The above findings are based on the testimony of Wallace, which I credit. Theversions of the interview given by Plant Manager Sidner and Supervisor Pace differ sub-stantially from the one given by Wallace and there is one important difference betweenthe version given by Pace and the one given by Sidner. Pace testified that Sidner toldWallace about the plant rule which, as set forthinfra,Wallace allegedly violated on anumber of occasions.Sidner, however, did not refer to the rulein histestimony con-cerning theinterview.According to Sidner, he told Wallace that he would be expectedto do his worklike anyone else and that he had no intention of "harassing" Wallace 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the morning of January 20, employee Robert Fuller commented to SupervisorPace, "I see that Lavon Wallace is back." Pace replied,"Yes, he is back but not forlong." 14As statedsupra,the employees have an hour for lunch and Respondent has a rulewhich prohibits the male employees who remain in the plant during lunch periodfrom going into any department except the cutting department.They begin"punchingin" at 12:50 p.m.On Friday,January 24,Wallace returned to the plant before 12.50 p.m., andwalked into the boxing department and talked to employee Bernice Hutto.'5He hadbeen there only a few minutes when Plant Manager Sidner came up and told Wallacethat he was not supposed to be in the boxing department during the lunch hour andthat he did not want Wallace there "talking to other employees."Wallace testifiedthat this was the first time he had heard about the rule.isThat afternoon,Supervisor Pace announced a new rule,i.e.that anyone caughtlaughing or talking on the job "would receive a`mark' and an employee with threemarks would be discharged." 17During the lunch hour on Monday, January 27, Wallace and employees Fullerand Charles Flinton sat in a car on the parking lot. After some discussion,Flintonsigned a union card.While the three men were sitting in the car,Supervisor Pacecame out of the factory,looked at them, got in his car,which was about three carsaway, and drove off.18On Wednesday,Flinton told Pace he was for the Union andPace replied that "he didn't give a damn what [Flinton]was for, but if he didn't speedby making it tough for himWhen Sidner was asked if he said anything to Wallaceabout "talking out of line,"replied, "No,not during that conveisation"Sidner gaveno satisfactory explanation of why he called Wallace to the office and it is significantthat Bernice Hutto, who returned to work the same day,was not interviewedIdonot believe that Sidner,who admittedly did not recall Wallace voluntarily,talked toWallace in order to reassure him. In addition,I am of the opinion that if Wallace hadbeen fabricating testimony,he would have attributed much more damaging statements toSidner.Finally,Ihave considered Sidner'sdemeanor while testifying.He impressedme as an excitable man with a temper and his manner when testifying about Wallaceconvinced me that he wasangryat having to reinstate Wallace and that his attitudetoward Wallace never changedAlthough I think Wallace,too,has a temper, I findnothing incredible in his testimony and note that he did not deny having made thestatements attributed to him by employee Little(seemire),although he must haverealized that it would be to his advantage to do soMyreasons for discrediting portionsof Pace's testimony are set forthinfra.14The above findings are based on the credited testimony of FullerPace admittedthat he made a remark of the type attributed to him by Fuller but testified that lie added,"I never knew him to keep a job too long."According to Pace,he was referring to thefact that Wallace had been hired"three or four times"and had always quitAlthoughWallace had quit twice, I do not credit Pace's testimony concerning the conversationwith Fuller or his explanation of what he meantPace's demeanor was not that of aserious witness who was seeking to testify carefully and truthfullyOn the contrary,he was obviously"playing to the audience"and was clearly pleased with himself when,in his opinion,he had "scored a point" for"his" side.I have considered, also,the factthat his testimony that Sidner told Wallace on January 20 about the rule was notcorroborated by Sidner.Pace also testified that he had "never" talked to employeesabout the Union and stated that he had "never"testified that he had questioned anyemployee about the Union.Pace's testimony in the earlier hearing shows that he didquestion an employee concerning the Union and threatened him with discharge if hehanded out union cardsSince one of the questions asked Pace in the instant caseconcerned prior testimony,Ido not credit his explanation that he "thought"counselwas referring to the instant case.15Hutto, like Wallace, was reinstated on January 201eAccording to the testimony of most of Respondent's witnesses,the rule was announcedwell before Wallace returned to work on January 20,1964I credit the testimony ofemployee Flinton that Pace told the cutting department employees about the rule "twoor three days"before Flinton was laid off,i.e.,about January 27 or 28, 196417The above findings are based on the undenied and credited testimony of Wallace andemployee Robert Fuller.Various employees testified that Pace"rushed"the cutting de-partment employees generally andWallace in particular during the period betweenJanuary 20 and February 24.However,the testimony is much too general to warranta finding of harassment.18When asked if he recalled such an occasion,Pace answered,"No, sir,not sitting inthe car with someone." I credit the testimony of employees Wallace, Flinton,and Fullerand find that Pace saw the three men sitting together in the car and talking. MOULTON MANUFACTURING COMPANY203up in his work, he wouldn't be for anything very long." 19 Flinton was laid off onJanuary 30.Wallace was laid off on January 29 because of lack of work. Pace told him toreport for work on Monday, February 3, but when he did so, there was still no workand he was told to report on the morning of February 4. There was still no work onthe morning of the 4th but Pace told Wallace to come in at noon.When he reportedat noon, he saw Plant Manager Sidner who, after checking with Pace, told Wallace tocome to work at 1 p.m.After talking to Sidner, Wallace went into the plant and talked to Bernice Hutto "bythe timeclock."Sidner came over and asked Wallace what time he was supposed toreturn to work.When Wallace said 1 o'clock, Sidner told Wallace to leave the plantwhich he did 20Wallace returned at about 12.52 p.m. and went to punch his time-card but it was not in the rack.He asked Sidner about his card and Sidner merelytoldWallace to punch in at 1 p.m.A few minutes later, Sidner pointed out toWallace that the latter would not have known that his card was not in the rack if hehad not been in "a little early." Sidner added that Wallace "hadn't done anythinghe could pull [Wallace's] card for." 21That day (February 4), Wallace worked only from 1 to 4:30 p.m., and was againlaid off.He next worked on February 7 when he again worked only a half day. Hereturned to work on February 18 and continued to work until February 24 when hewas discharged.On February 20, Pace talked to the cutting department employees about doing morework and commented that there had been some "bragging going on."He added, "Iam talking to you, now, Wallace." Pace asserted that Wallace has threatened himwith "bodily harm" and invited Wallace to fight.Wallace asked why Pace was "on"him "all the time" and argued that when he had worked there before, Pace hadtreated him like he did the others. In the course of the meeting, Pace told Wallacethat his work was satisfactory but that he could speed up.Also on February 20, Wallace was called to Sidner's office and given an employeewarning slip, signed by Sidner and Pace, which read: "Voicing threats against J. Paceand M. Sidner to other employees.Also excessive talking while working."Underthe heading "Nature of the Violation," two items were checked: conduct and attitude.While Wallace was in the office, Sidner told him that he had received his firstwarning when he had been "caught" out of his department and that he would be firedif he got another one.Wallace denied that he had threatened either Sidner or Pace.This notice was based on a report made to Supervisor Pace by employee CalvinWhite during the lunch period.Wallace was not told who made the report andRespondent conducted no investigation.2219The above findings are based on the credited testimony of Wallace, Fuller, andFlinton.Pace admitted that Flinton told him he was for the Union.211 do not credit Sidner's contrary testimony21 Sidner,who testified that he could not recall having told Wallace that he had donenothing for which his card could be pulled, recalled that Wallace asked about his cardand that he [Sidner] went into the office and inquired because "it does happen veryfrequently, in layoffs, where we do not expect the man to cone back" that a card isnot made upSupervisor Pace, on the other hand, testified that even though an employeeis laid off, the office employees continue to prepare a card for the employee and put itin the rack until notified otherwise.He also testified that Flinton's card was in therack on or about February 20 even though he had not woiked since January 302-'White testified that after Pace repeimanded Wallace, the latter said "he wanted towhip [the] so-and-so for getting on him.He wished he could whip him, or he wasgoing to whip him, or something like that."Accoiding to White, Wallace voiced histhieats "pretty often," ic, "eight or ten times "Pace testified that White came tohim on at least "two or thiee" different days, that they were "two or three clays apart,maybe some would go a week."White began working on February 3 and Wallace workedonly 2 half days between January 29 and February 18 so that the latter day was thefirst one on which White and Wallace worked together the whole dayThe notice isdated February 20 and Pace testified that it was precipitated by a complaint by White"at lunch" which means that Wallace and White had worked together a total of 31/2 days.I am convinced, therefore, that both Pace and White were exaggerating, at the veryleast, in their testimony concerning the number of times Wallace had "threatened"Pace and/or SidnerAlthough I credit Wallace's testimony that he did not in factthreaten either Pace or Sidner, I believe that he said on some occasion that he "wishedhe could" or would like to "whip" one or the other or both. I also find that no onebelieved that lie had any intention of doing soI also credit Wallace's testimony (anddiscredit contrary testimony) that he denied that he had threatened either or both men.Wallace did not impress me as the type of man who would be either meek or mutewhen accused of misconduct, even if he was guilty 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat same day, Wallaceate lunchin his car and went back into the plant at about12.30.He noticedBerniceHutto and Hazel Hutto in the boxing department andwent over to talk to them. Pace came over and told Wallace that he would have togo to the cutting department.Wallace protested that the lunch period was his owntime and he felt that he should be allowed to do anything the other employees didand to go anywhere he wanted to. He pointed out that he had seen Burnett, anothercutting department employee, in the boxing department. Pace replied only that thosewere Sidner's orders and that he (Pace) had to carry them out.On the followingday, February 21, a similar incident occurred with Wallace again mentioning havingseenBurnett in the boxing department the day before and asserting that Pace had notsaidanything to Burnett.Pace's answer was that he had not seen Burnett 23That afternoon, Wallace received another warning notice.Like the former one, itwas signedby Sidner and Pace. This one read.Approx. 3 weeks ago was specifically instructed to spend break periods & lunchperiodsin Cutting Dept. area only & not in boxing dept. Found in boxing dept.2/20/64 & told again by Supv. J. Pace. Found again 2/21/64 by Supv. J. Pacein boxingdept. during lunch period.When given thenotice,Wallace again asserted that the lunch hour was his own timeand he felt that he could do anything he wanted to during that period. Sidnerreminded Wallace that the building belonged to the Company and that as long asWallace was employed he would do what Sidner told him to or be discharged.Wallace asked why he was not treated like the other employees and said he onlywanted to be treated "like" the others. Sidner accused him of making excuses.On February 24 Wallace and employee Donald Little ate lunch together away fromthe plant.After making a telephone call, Wallace told Little that he had a right to goanywhere he wanted to in the plant.As the two men prepared to return to the plant,Wallace remarked, "Let's go in, you'll probably see me get fired." 24Shortly after Wallace entered the plant, be walked over to the aisle in which thetimeclocks are located and spoke to Bernice Hutto.Hutto was sitting on the frontside of the table (table A) facing the timeclock.Although the table is in the boxingdepartment, its left side is at the edge of the aisle which runs from the front door to,or nearly to, the back of the plant.At all times, Wallacewas inthe aisle which isnot in anydepartment but which, rather, divides the inspection department from theboxingdepartment 25In a fewminutes,Plant Manager Sidner came over to Wallace and asked, "... aren'tyou going to do what I told you to do, stay in the cutting department during the lunchhour? ... [This] is the third time I've caught you out of your department talking toemployees."Wallace, as before, answered that he was on his lunch hour and shouldbe allowed to do what he wanted to do.Wallace also told Sidner that he had justseen Garland Jones in the sewing department and that nothing had been said toJones.Sidner replied that Jones had "business over there." 26 SidnerremindedWallace that he had told Wallace before that the building belonged to the Companyand that aslong asWallace was in it, he could do as Sidner said or he could "take awalk."Wallace repeated his statement that it was his lunch hour and that he felt heshould be allowed to do whatever the other employees did. Sidner then dischargedWallace.2723Burnett was not a witnessAccording to Pace, Burnett said that Wallace liedwhen he said he had seen Burnett in the boxing department24The above findings are based on the undenied and credited testimony of Little211 do not credit Wallace's testimony that he went to the area to get in line to punchthe clockAlthough the record shows that there were several women either standingaround or sitting on the table(or both) waiting until time to clock in,I cannot findthat there was a line in the usual sense, or that Wallace went over to get in line Iam convinced, instead, that Wallace went over for the specific purpose of speaking toHutto and to assert again his right to go anywhere he pleased in the plant while on hislunch hour.For the reasons set forthinfra, Ido not credit any testimony which placesWallace in the boxing department on February 2426Sidner testified, "I told [Wallace]that I wasn't interested in [anyone else].Wewere only discussing him at the time."77According to Respondent'switnesses, Sidner gave Wallace a direct order to returnto the cutting department.I am not convinced that Sidner told Wallace to go to thecutting department in those words but I am convinced and find that this was the effectof Sidner's statements and that Wallace so understood them. MOULTON MANUFACTURING COMPANY205Before leaving,Wallace asked Sidner if what he was really afraid of was that "wewere going to organize a Union here." Sidner's reply was, "You people are not goingto organize any Union here. . . . You people are too damned stupid." 28Wallace asked for his check and Sidner told him he would get it at the same timethe other employees did.Sometime that day, Office Manager Powell prepared a separation notice whichstates:Wallace fired for insubordination, found in boxing dept. during lunch.Refusedto return to cutting dept. upon request of M. Sidner.Was reminded of previouswarning and still refused to obey instruction.29Wallace's termination of employment report states that Wallace was dischargedfor insubordination, that he did not protest his discharge, and that he was not recom-mended for reemployment.Wallace testified that between January 20 and February 24, he had talked toemployees while in the plant about signing union cards.He further testified that hesolicited on behalf of the Union only during nonworking time, such as lunch time,and there is no claim that he ever engaged in any union activity during working hours.F. The layoff of Charles FlintonCharles Flinton was first employed by Respondent in June 1963.He worked in thecutting department under thesupervisionof Pace.On severaloccasions,PacepraisedFlinton's workand oncetold a group of cutting room employees that ifhe had a dozen"hands like Charles Flinton, he would get the work out a lot faster."On one occasion,Respondent's president, Parker, told Flinton, "not to work so hard butto let some ofthe other men help." 30Pace admittedat the hearing that he "could have said" thatFlinton was one of his "best hands." Pace claimed, however, thatFlinton was a"little slow on the bundling" and that he had made mistakes in "numbering."As set forthsupra,on orabout January27, Flintonsigned a union card while in acar on the parking lot with employees Wallace and Fuller and it is undisputed thathe told Supervisor Pace a day or so later that he was in favor of the Union. Pacereplied that he "didn't givea damnwhat [Flinton] was for, but if he didn't speed upin his work,he wouldn'tbe foranythingvery long."Flinton and three other employees were laid off on January 30, the reason givenbeing lack of work. Pace told Flinton that there was a chance he would be calledback on February 3 but when Flinton went to the plant on that date, Pace told himthere was still no work. Flinton asked if he should "check back" but Pace said, "No,"that the Company would "contact" Flinton when they wanted him.31As set forth indetailinfra,a new employee began working in the cutting department on February 3.One morning during the week of February 10, Flinton went to the plant and talkedto SupervisorAdams.He told Adams that he had heard that Pace was trying to"contact" him and that he was ready to go to work whenever they wanted him. Adamsreplied that Flinton was not needed "right then" but that he would call Flinton whenhe was needed 32On or about February 18, Flinton saw Pace at a local grocery.According to Pace'scredited testimony,he said,"Chuck, are you ready to go back to work" and Flintonasked how long it would be for. Pace replied that he "didn't know how long it wouldbe for, it might be for one day, or two days, or three days," and reminded Flinton,26According toRespondent'switnesses,the"stupid"remarkwas directed atWallace only° At one point, Powell testified that the statements on the slip were what Sidner"quoted" to him "at 12.00 [sic] o'clock on the 24th day of February." Later, Powellstated, "11r. Sidner dictated [the statement] to me that night."3OThe above findings are based on Flinton's undenied and credited testimony.31Although Pace impliedly denied that he told Flinton that he would be notified whento return to work, he admitted that he notified some employees because he knew "whereto get in touch"with them.I also note that a major cornerstone of Respondent's casein respect to Flinton in that Pace did notify Flinton and that the latter did not reportfor work.32The above findings are based on Flinton's undenied and credited testimony.As noted.supra,Adams was not a witness. 206DECISIONSOF NATIONALLABOR RELATIONS BOARD"You know how the work is."Flinton commented,"I don't know."33Pace claimedat the hearing,"tomy knowledge I expected him back to work the next morning " 34I credit Flinton's undenied testimony that Pace did not tell him to report to work onany date.When Flinton did not report for work, Pace"pulled" Flinton's timecard and wroteon it in redink "Called backto work and did not show up" and signed his name.35At the time of the conversation,Flinton was working at a local hatchery and beforemaking out a termination report, Office Manager Powell called the hatchery to con-firm rumors that Flinton was working there.As discussed more fullyinfia,Respondent hired a new cutting department employeeon or about February 3 and continued to hire new employees throughout the spring,including a number after March 13, the date on which the charge with respect toFlinton was served.On July 20 Respondent wrote Flinton a letter, which was sentby certified mail, asking him to report to Plant Manager Sidner onor before July 22to talk about"his past employment"by the Company.The letter also stated that theCompany wanted Flinton to know that it had no "grudge"against him and that a jobwas available"providing we have some assurance from you that in the future that youwill be available to work when there is work for you to do." 36Flinton went to the plant on July 23 and talked to Sidner.Pace, who said that hewas present during the interview,testified,I didn't hear hardly all of it, because I was busy.I ... heard [Sidner] askMr Flinton why he hadn'tbeen around to see him, and[Flinton] said he justhadn't.Mr. Sidner said, "Well,didn't you know you had a job back here " And[Flinton] said, "No. I didn't."Mr. Sidner said, "Well, did you think that we were mad at you"And [Flinton]said, "Yes, I thought you were.".Mr. Sidner asked me if I had asked[Flinton] to come back to work and I told[Sidner] that I had told [Flinton]to come back to work at Wilson Hood's store.I told [Sidner]that I had told Mr. Flinton that it might not be steady workthat [Flinton]had said that he had to have steady work." 333When Pacerepeated the conversation on cross-examination,he did not quote Flintonas having made any comment to Pace's statement that he did not know how much woikthere would be34I have credited Pace's testimony in this respect and discredited Flinton's testimonyconcerning his conversationwith Pacebecause of conflicts between Flinton's testimonyand his prehearingaffidavit3GRespondent contendsthatthe notation was on the card when General OfficeManagerPowellshowed it to Flinton sometime later in connection with an inquiryby Flintonabout whether any money was due himAlthough Flinton first stated thatthe Pacenotation was on it when Powell showed him the card,he later claimed that the onlynotation he saw was "laid off."From my observation of Flinton when offered documentsto read,he is a very slow and perhaps not a very good reader and I doubt that he readthe notations on the card but think lie only looked to seewhetherit showed that lie hadworked any"time" for the pay periods coveredFlmton was also cleaily mistakenabout the date on which he went to work for the chicken hatchery and I assume thathe was laid off the previous Novembei as stated in Respondent'soffer of proof.Al-though I am convinced from my observationof Flinton thathe was an honestwitnesswho was trying to testifytruthfully,it is clear that hismemoryispoor,at least forfor dates,and that lie is not a particularly fast thinker.In this connection, I notethat Plant Manager Sidner'smemory was also not always accurateFor example, hecould not recall the date on which the charges in this case were filed and stated,erroneously,that Flinton'swas the only name mentioned33According to Sidner,he wrote the letter after Pace told him, in mid-July, thatFlinton was looking for work.Sidner testified that after talkingtoPace, "I thought,well,perhaps something is wrong here,because I didn'tunderstand the allegation, andI therefore thought that it would be a good idea to straighten this thing out " lieadded that he consulted his counsel because"it seemed to [him] it was on a little touchyground.All of a sudden,I have got an unfair labor practice on a man that,as far asIknow,was going to come in to work in the morning" The charge was served onMarch 13.370n the basis of Pace's testimony,I do not credit Sidner's testimony that he askedFlinton "Didn't [Pace]meet you in that store . . . and ask you to come back to workthe following Monday . ."and that Flinton said he could get steadier work at thechicken factory."For the same reason,IdiscreditOfficeManagerPowell's similartestimonyNor do I credit Sidner's testimony that when he asked Flinton if he was"afraid" of him or if he thought Sidner had"mistreated him," Flinton answered, "No." MOULTON MANUFACTURING COMPANY207Flinton returned to work on July 27, the day before the hearing opened.G. The statements to employee Robert FullerSometime in early 1964, probably in January or February, Supervisor Paceremarked to Fuller, "I hear you have been giving an affidavit to the Union, to orga-nize them."Fuller admitted that he had given "some" and Pace asked if Fuller was"getting involved."Fuller's answer was that he had been in the Union all along.Pace, in turn, commented that Fuller was getting a raise to be a cutter and askedwhat else Fuller wanted. Pace also said that Plant Manager Sidner knew about theaffidavits, that Pace did not know what orders would be given but he would have tocarry them out.38Later, Plant Manager Sidner talked to Fuller and told him that he would be "okay"as long as he did a good job.Fuller, like Sidner and Flinton, had trouble with dates and it is impossible to deter-mine from his testimony the date on which Pace talked to him about affidavits.39However, it is clear from Pace's testimony that he and Fuller had a conversation aboutan affidavit although Pace's version differed materially from Fuller's.Although Ihave not credited Pace's version of the conversation, I think that his claim that Fullerasserted that he was "getting out" of the Union because Wallace was going to be theunion representative indicates the period during which he talked to Fuller, i.e., theperiod during which Wallace was employed which was January 20 to February 24.40Accordingly, I conclude that Pace made the statements attributed to him by Fuller andthat the latter was correct when he testified that the date was in January or February.H. Analysis and conclusions1.The effect to be given the Trial Examiner's decision in the earlier caseThe Board holds, with court approval,that it will take official notice of its ownprior decisions which involve the same parties and similar issues.WellingtonMillDivision,West Point Manufacturing Company,146NLRB 1376;Paramount CapManufacturing Co.,119 NLRB 785, 786-787, enfd., 260 F. 2d 109,112-114 (C.A.8).In its opinion in the latter case, the court discussed the question at length andconcluded that an administrative agency, like a court, can take notice of "its ownrecords of prior interrelated litigation between the same parties."It also pointedout that:The request that the Board take judicial notice of the proceedings and the recordasmade in the election contest case was limited to the purpose of showing back-ground evidence in the case and the Trial Examiner and the Board specifically-^ The above findings are based on the testimony of Fuller which I creditAccordingto Pace, he did not ask Fuller if he had given a statement to the Union ; instead, Fullervolunteered the information about the statement and added that he was through withthe Union, that he was "getting out of it" because "they are going to put Wallace inhere for union representative, and you know how he is " I do not credit this testimonyAlthough Wallace was probably mentioned, I do not believe that Fuller expressed anyhostility toWallaceFor one thing, Wallace had been identified with the Union fromthe beginning, for another Fuller joined with Wallace on January 27 in persuadingFlinton to sign a union cardMoreover, there is no evidence, other than Pace's testi-mony, that Fuller objected to Wallace either personally or as a possible union representa-tiveFurthermore, there is no evidence that Fuller got out of the Union.Finally, Icannot believe that Fuller would tell Pace, on his own initiative, that he had given astatement to the Union.3sFuller first testified that the conversation occurred in January or February.Atanother point, he testified that he believed, but was not sure, that Pace talked to him"along about the . . . time Wallace was fired "Finally, Fuller clearly related the con-versation to his own charge (Case No 10-CA-5750) which the Board's records showwas filed on April 7, 1964, and was found to be without merit. Fuller also insistedthat the subject of the conversation was a statement he gave Union Representative EdwinSharp and not the affidavit he gave a representative of the BoardHowever, it doesnot appear that Fuller gave a statement to Sharp.On the other hand, Fuller testifiedthat, during the period Wallace was working, Sharp asked Fuller "to watch and see ifanybody else went in different parts of the plant "4oNeedless to say, the fact that Pace's version of the conversation is not crediteddoes not mean that his testimony cannot be used to determine the date on which hehad the conversation.C'fN.L R.B. v. Universal Camera Corp.,179 F. 2d 749, 754(C.A. 2). 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecite that it was considered for that purpose only.The statuteis inthe natureof a statute of limitations and not a statute purporting to affect the rules of evi-dence.41The statements made by the Company's representatives, even thoughmade at a time more than six months before the hearing in the present case,were admissable for the purpose of establishing a state of mind.Hostility towardthe Union was not in itself an unfair labor practice and a presumption that suchstate of mind once proven was presumed to continue did not shift the burden ofproving the alleged unfair labor practice but was proper background evidence inthis case.The lapse of more than six months did not affect the admissibility ofthis evidence though it may have affected its weight 42Respondent would distinguish the instant case on the ground that, because no excep-tions were filed, the Board adopted the Trial Examiner's findings, conclusions, andrecommended orderpro forma.43The Act, however, provides for this very proce-dure.Thus, Section 10(c) of the Act provides, in part:ifno exceptions are filed [to an Examiner's report and recommended order]within twenty days after service thereof on such parties, or within such furtherperiod as the Board may authorize, such recommended order shall become theorder of the Board and become effective as therein prescribed.Further, Section 102.48(a) of the Board's Rules and Regulations,Series 8, asamended, states that:In the event no statement of exceptions is filed as herein provided, the findings,conclusions, and recommendations of the trial examiner as contained in hisintermediate report and recommended order shall be adopted by the Board andbecome its findings, conclusions, and order, andall objections and exceptionsthereto shall be deemed waived for all purposes.However, the Board may, in itsdiscretion, order such case closed upon compliance. [Emphasis supplied.]At the hearing, Respondent argued that the Trial Examiner's Decision and Recom-mended Order and Respondent's compliance should be given no more effect than asettlement agreement. I cannot agree.A hearing was held and after all parties had been given an opportunity to presenttheir evidence, it was determined that Respondent had violated the Act in variousrespects.Respondent chose not to challenge the findings, conclusions, and recom-mended order even before the Board, let alone before a court of appeals 44Had theBoard chosen to seek enforcement, as it sometimes does evenin casesin which therehas been compliance, Respondent could have raised no objections not raised prior tothe issuance of the Trial Examiner's Decision and Recommended Order.45 In suchcases, enforcement is virtually automatic.Cf.N.L.R.B. v. George Noroian and"The court is referring to that portion of Section 10(b) which bars the issuance ofa complaint based upon events which occurred more than 6 months prior to the filingof the charge42CfHendrix Manufacturing Company, Inc. v N.L R.B.,321 F. 2d 100, 103-104(CA. 5).43 In support of its position, Respondent citesAnniston YarnMills,Incorporated,103NLRB 1495 In that case, the Trial Examiner had found that the Company had notviolated the Act by discharging an employee and the Board adopted the finding"solelybecause no exceptions were filed by any of the parties "Member Murdock dissented inthis respect on the ground that it "perpetuated" what he believed to be a serious mis-interpretation of the Act. 103 NLRB at 1497-1498The Board's answer to MemberMurdock's contention was that "a finding adopted under such circumstances is not con-sidered a precedent for any other case " It seems to me therefore, that the Board wasonly warning litigants not to assume that the Board would reach the same result infuture cases with similar facts and issues.44Needless to say, neither a Recommended Order of a Trial Examiner nor an Order ofthe Board itself is self-enforcing which means that a respondent is not required to takethe action directed therein until the Order has been enforced by a United States Courtof Appeals.Respondent could have tolled the running of backpay by reinstating the em-ployeeswhile at the same time refusing to comply with the other provisions untilordered to do so by a court95 Section 10(e) of the Act states, in part: "No objection that has not been raisedbefore the Board, its member, agent, or agency shall be considered by the court, unlessthe failure or neglect to urge such objection shall be excused by extraordinary circum-stances."It is also well established that compliance by a respondent does not barenforcement proceedings.N.L.R.B. v. Mexxa Textile Mills, Inc.,339 U.S. 563, 566-567. MOULTON MANUFACTURING COMPANY209Archie Noroian d/b/a George Noroian Company,193 F. 2d 172, 178 (C.A. 9);N.L.R.B. V. Auburn Curtain Company, Inc.,193 F. 2d 826, 837 (C.A. 1).The violations found by the Trial Examiner consisted of interrogation, threats ofreprisal, including threats of discharge, and the actual discharge of three employees.Such violations go to the very heart of the Act(N.L.R B. v. Entwistle Mfg. Co.,120F. 2d 532, 536 (C.A. 4)) and reveal a deep seated hostility toward union representa-tion.Although the events in issue occurred in 1962 and 1963, there is no evidencethat Respondent's attitude toward the Union had changed by January-February 1964.Moreover, the threat of a successful union campaign continued throughout this entireperiod, the previous election having been set aside, and Plant Manager Sidner con-ceded that the recall of Wallace on January 20, 1964, was "not voluntary." Finalproof that Respondent's attitude had not changed is provided by Plant ManagerSidner's warning to Wallace, on the day he was reinstated, about "talking out of line"and Supervisor Pace's statement to employee Fuller the same day that Wallace was"back, but not for long."2.The discharge of WallaceAs set forthsupra,Sidner admitted that he did not recall Wallace voluntarily andPace commented to employee Fuller that Wallace was back, "but not for long." Inthe previous case, the Trial Examiner found that Wallace had been active on behalfof the Union and, as set forthsupra,Sidner warned Wallace on the day he was rein-stated about "talking out of line" and, in reply to a question, said Wallace knewhe meant In short, I conclude that Sidner expected Wallace to renew his unionactivity asWallace in fact did.Thus, on January 27, he and employee Fuller per-suaded employee Flinton to sign a union card and Wallace talked about the Unionto employees in the plant on nonwork time.On each occasion that Wallace was reprimanded for being out of the cutting depart-ment, he was talking to employee Bernice Hutto who, like Wallace, was reinstatedon January 20.On at least two occasions, Plant Manager Sidner complained in partbecauseWallace was "talking" to other employees and when Wallace asked Sidneron February 24 whether Sidner was afraid that the employees would "organize aunion," Sidner replied merely that Wallace, at least, was "too stupid" to organize aunion in the plant.On the basis of the foregoing facts, I also conclude that Sidnerbelieved, or at least feared, that Wallace's conversations with Hutto concerned theUnion and believed that, given the opportunity, Wallace would talk to other womenemployees about the Union on nonworking time in the plant 46 The facts also con-vinceme and I find that although Respondent reinstated Wallace on January 20,PlantManager Sidner was determined that Wallace would not be back "for long"and that he was looking for an ostensibly valid reason to get rid of Wallace 47OnFebruary 24, Wallace presented Sidner with the opportunity he had been waiting for.By that date, Wallace knew about the rule which prohibited the men from goinginto departments other than the cutting department while in the plant during non-working time.He also knew, or suspected, that he would be discharged if he wasaway from the cutting department again.Nonetheless, when he returned to the plantat about 12.30 p.m., he went to the aisle in which the timeclocks are located andtalked to Bernice Hutto.He also refused to obey Plant Manager Sidner's order,direct or implied, to return to the cutting department.The General Counsel argues that other employees had violated the rule and hadnot been discharged and that Respondent seized upon Wallace's conduct as a pretextor excuse for discharging Wallace, its real reason being Wallace's past, current, andprobable future union activity.The question to be decided is, of course, whetherSidner discharged Wallace because and only because of his conduct or whether hewas motivated, in whole or in part, by his desire to get rid of Wallace because of thelatter's union activities.9eCfSealtest Southern Dairies Division, National Dar, p Pi oducts Corp.,126 NLRB1223, 1228-1229, enfd, 287 F. 2d 559, 563, 564 (C A. 6)The women employees, whoconstitute 90 percent of the work force and none of whom work in the cutting depart-ment, will determine whether or not the employees will be represented by a union.Asnotedsupra,the 1963 election was set aside and it is probable that another electionwill be held.47As set forthsupra,Wallace's card was not in the rack when he returned to workon February 4 after a layoff although the record shows that an employee's card is putin the rack during layoffs.However, it is not put in the rack if the employee is not ex-pected to return to work. In a conversation, also on February 4, Sidner told Wallacethat he had not done anything for which Sidner could pull his card.789-730-66-vol. 152-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDWallace told Pace that he had seen employee Burnett away from the cutting depart-ment and although Pace testified that Burnett said Wallace was a liar, Burnett wasnot a witness.Employee Fuller testified that he had seen Nayland Posey, a shippingdepartment employee, in the boxing department during a morning break and thatPace and Adams were in the cutting department at the time. Posey was not awitness.48On February 24, employee Garland Jones left the cutting department and went tothe other side of the building, beyond the boxing department, to get a soft drink.It is true that he returned immediately but Sidner admitted that "if a boy goes overto the Coke machine and happens to meet a girl getting a Coke, there is no objectionto himstoppingand saying `Hello."' (Emphasis supplied.)Under these circum-stances, I conclude that if Jones had stopped, on his way to or from the Coke machine,and spoken to one of the women sitting on the table opposite the timeclock,he wouldnot have been reprimanded49More significant is the absence of evidence that any action was taken against anyof the employees who continued to gamble, despite a strict rule against gambling-Although Respondent managed, in time, to put a stop to the gambling,there is noevidence that any employee was discharged or even given a warning notice althoughthey knew about the rule and continued to violate it.Finally, after a dozen or so witnesses for Respondent had testified about the ruleand its strict enforcement, it called employee Nell Hale who disclosed that she hadseenemployees of both sexes sitting on the table (table B) which stands along theoffice wall and on which "they put shirts." She explained that she had seen employ-ees sitting there talking both before work and during the lunch hour. She said that,in addition to herself, she had seen Libby Hutto, Renita Cartee, Curtis Terry, BuckLittle, Supervisor Jimmy Pace, Dewey Bradford, and the "Little Jenkins boy." 50There is no evidence that the men were reprimanded for sitting on that table. In fact,Office Manager Powell admitted that any employee may eat on table B and that noone says anything about it.51It is clear that the table against the office wall (table B)is not in the cutting depart-ment but is in the aisle which crosses the plant from left to right, 8 to 10 feet fromthe front wall.The table is directly across from the inspection department wherethe finished shirts are inspected and at times there are boxes of shirts sitting on thetable.52If Supervisor Pace were in the cutting department, he could see the employ-ees sittingon the table but it is clear that he is not always present throughout theentire lunch hour.The office has a window looking out into the plant so that anyonein the office could see the employee if he was looking and if there were not too manyboxes of shirts on the table.53As set forthsupra,the rule was a security measure adopted because shirts weremissing.But there is no evidence that shirts are normally stacked in the main aislesalthough there are times when shirts are on table B and there were probably timeswhen there were shirts on table A.54 In short, employees standing in groups in themain aisles,and particularly in the area of the timeclocks,would have little oppor-tunity to steal shirts.48Fuller testifiedthathe had seen Burnett in the sewing department"more thanonce," including"break time."I credit the testimony of Wallace and Fuller in thisrespect's It wouldseem that male employees going to various parts of the building to get softdrinks and the women employees who are apparently free to go whereverthey wish wouldhave moreopportunityto steal shirts than would employees standing or sitting in agroup in thevicinity ofthe timeclocks.5' Atthe time of the hearing,GaryJenkins had been working for the Company foronly 7 or 8 weeks.Libby Huttoisassistant to the supervisor in the pressing depart-ment.None of the persons named by Hale denied her testimony and I credit it.51 Powell also admittedthat by12:45 p.m.,employees"normally congregate aroundthe [timeclock] aisle," around the Coke machine and in the hall or "entrance area."He also admittedthat the numberwould be larger in cold or bad weather and I thinkit equallylikely they would beginto "congregate"earlier when it was too cold to standaround outside.67 The shirts are "finished"in the sensethat the sewinghas been completed.e1The record indicates that someone is usually in the office during the lunch hour.54 Since the women employees often sit ontable A by atleast 12:40 p.m , it seems un-likely that there are boxes of shirts on it as a regular matter.There is no evidencethat there were any shirtson table Aon February 24. MOULTON MANUFACTURING COMPANY211On basis of the testimony of Hale, Powell, and others, I am not convinced that therule applied to the main aisles and I find that, at the very least, it was not enforcedgenerally or strictly with respect either to the center aisle, beginning at the entranceand extending to the timeclocks, or to the aisle between the office and the inspectiondepartment.55I believe that the testimony of Hale, Powell, and others explains why Respondentclaimed that Wallace was in the boxing department on February 24 although therecord clearly establishes that he was in fact in the timeclock aisle.56The tableon which Hutto was seated is in the boxing department but it is conceded that aperson seated on the left side of the table would have his feet in the aisle.Thistable is about 10 to 15 feet from the table on which Hale, Little, and the otherswere permitted to sit and talk.57 It is difficult to understand, and Respondent doesnot explain why, if men are permitted to sit on table B and talk, it was a seriousviolation of the rule for Wallace to walk a few feet past table B and stand in thecenter aisle talking to Hutto who was sitting on table A.On the basis of the foregoing facts, I find that when Sidner directed Wallace toreturn to the cutting department, he was requiring Wallace to obey a rule whichprobably was not regarded as applicable to the timeclock aisle and which, I find,was not enforced in the case of other male employees who were out of the cuttingdepartment but were not in any other department, i.e., were in the aisles 58It is true that Wallace had been directed on previous occasions to stay in thecutting department and was convinced that he would be discharged if he talked toBernice Hutto in the timeclock aisle. It does not follow, however, that he believedthat Garland Jones, for example, would be discharged if he did the same thing. Itseems probable that the Union had advised Wallace that the rule or its enforcementagainst prounion employees only was invalid and that he was asked or volunteeredss In view of the testimony of Hale, Powell, and others, the record does not supportthe statement in Respondent's brief that "If any other employees violated [the rule],itwas established either that the company supervisors had no knowledge of the viola-tion, or else the employee was specifically warned and directed to return to his depart-ment which he did " Respondent does not discuss Hale's testimony in its brief.66Wallace's termination slip states that he was in the boxing department and Sidner,in his testimony, indicated that Wallace was standing in the aisle in the boxing depart-ment at the lower end of table A, i.e , a foot or two inside the boxing department.However, when first asked to describe the events of that day, Sidner stated that Pacereported that "Wallacewas out of his area again"[emphasis supplied] and went on tosay that he found Wallace "in the area which was so thoroughly described during thistrial."Later on, Sidner again testified that Pace told him Wallace was "out of his area."Respondent's witness, Libby Hutto, who is the assistant to the supervisor in the pressingdepartment, testified that Bernice Hutto was seated on the end of the table opposite thetimeclock and that Wallace was standing near enough that he could have reached outand touched her. She also said that Wallace was standing "next" to the table onwhich Bernice Hutto was sittingClayton Pace, supervisor Pace's brother, testifiedthatWallace was "over by the timeclock."After being asked by Respondent's counsel,"Is that over by the boxing department?" he answered "yes." Respondent's witnessDonald Little was asked when he first saw Wallace and he answered, "I saw him standingnear the clock."Although he added "in the boxing department," he admitted that theclock is in the aisle and that Wallace was 3 or 4 feet away from the clock and thesame distance from the boxing department.Garland Jones admitted that Wallace was"standing by the time clock" during the conversation with Plant Manager Sidner andadmitted that the clock is not in any department. (Although the date about whichJones was questioned was February 20, it is clear from the line of questions that hewas testifying about the day on which Wallace was discharged.)Supervisor Pace testi-fied on direct-examination that Wallace went "over into the boxing department" ; how-ever, on cross-examination, he testified that Wallace "started walkingtowardthe boxingdepartment and he went on over there and started talking to some girls." [Emphasissupplied.]67The timeclocks are about 15 feet from the main door and the relative position of thetwo tables is shown on General Counsel's Exhibit No. 3.61Cf. the statement in Respondent's brief that the rule "prohibited male employeesfromloitering in departmentsother than the cutting department during lunch hour andbreaks."[Emphasis supplied.] 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDto test it.59Accordingly,be went to the timeclock aisle, talked to Hutto,and didnot return to the cutting department when Sidner told him, directly or impliedly,to do soAs a result of Wallace's failure to return to the cutting department,Respondent argues thatWallace was discharged in part, if not, primarily, forinsubordination.Let us assume that Wallace was asking Hutto to invite employees to a union meet-ing; at the same time and place, Garland Jones was asking Libby Hutto to inviteemployees to a picnic, Sidner directed Wallace to return to the cutting departmentbut permitted Jones to continue to talk to Libby Hutto.On the facts lust postulated,could Sidner validly discharge Wallace for refusing to obey his order? I think not.It is well settled that an employee cannot be discharged validly for refusing to-obey an invalid no-solicitation rule. In my opinion, the same is equally true in thecase of an employee who refuses to obey a valid rule which is being discrimina-torily enforced.InIdaho Potato Processors, Inc.,137 NLRB 910, enfd. 322 F.2d 573, 575 (CA. 9), an employee was discharged for soliciting on behalf of theUnion during working hours.Although a rule prohibiting union activity on com-pany time is clearly valid on its face, the Board found that the Company had notobjected to solicitation, during working hours, for donations for social affairs. Itconcluded, therefore, that the real reason for the discharge was the employee'sunionactivity.Although the employee in the cited case did not refuse to obey anorder, I do not think an employer can validly discharge an employee for "insubordi-nation" when the order he refuses to obey is based either on an invalid rule or on ais or may be talking about the Union. In other words, in order for insubordinationvalid rule which is being enforced against him because the employer believes that heto constitute valid grounds for discharge, the employee must have refused to obeyan order based on a valid rule which is being enforced in a non-discriminatorymanner.In summary, Respondent was "completely hostile to organization of its employeesby the Union" and in mid-1963 it discharged three employees, including Wallace,for their actual or suspected union activities. It did not recall Wallace voluntarily,Supervisor Pace predicted that Wallace would not be back "for long," and Sidnerwarned Wallace against "talking out of line.'On January 27 Wallace and employeeFuller persuaded employee Flinton to sign a union card, Wallace's conversationswere with employee Hutto, who was also reinstated on January 20, Sidner repeatedlycommented on the fact that Wallace was talking to employees and it has been foundthat Sidner believed or feared that Wallace was talking to Hutto about the UnionOn each occasion, Wallace argued that he should be treated as the other employeeswere treated,no warning notices were given to the employees who continued toviolate the rule against gambling, and male employees were permitted to sit onthe table along the office wall during the lunch hour.This table is not located in thecutting department but in the aisle which separates the office and the inspectiondepartment and leads to the cutting department.Finally,Wallace was not in theboxing department on,February 24 but was standing in the aisle near the timeclocksand when he asked if Sidner was afraid the employees would organize a union,Sidnermerely replied thatWallace and/or the employees were "too stupid" toachieve that result.Upon the basis of the entire record, including the findings summarized above, Ifind that Sidner seized upon Wallace's presence in the timeclock aisle and his refusalto return to the cutting department as a pretext for discharging Wallace,his realreason being Wallace's past, current, and probable future union activity.SeeIdahoPotato Processors, Inc., supra;cf.N.L.R.B. v. Armstrong Tire and Rubber Company,Test Fleet Branch,262 F. 2d 812, 813-814 (C.A. 5), enfg. 119 NLRB 382. It fol-lows, therefore, and I find that Respondent thereby violated Section 8(a) (3) and (1)of the Act.60se The Union took the position at the hearing that the rule was invalid because itspurpose and effect was to limit union activity by employees on company property on non-working time and there is" evidence in the record which supports its positionSee alsoNLRB v. Walton Manufacturing Company,2S9 F. 2d 177(CA. 5), enfg.126 NLRB697, 698However,in view of the statement of counsel for the General Counsel thathe was not contending that the rule was invalid,I assume, for the purpose of this case,that the rule is validso In view of the above finding, It Is unnecessary to determine whether Wallace's dis-charge also violated Section 8 (a) (4) of the Act. MOULTON MANUFACTURING COMPANY2133.The Layoff of FlintonOn January 30, 1964, the date of his layoff, Flinton had been working for Respond-ent for 7 or 8 months, his work had been praised repeatedly,and Supervisor Paceadmitted that he "could have said"that Flinton was one of his "best hands."How-ever. Flinton signed a union card on January 27 and a day or two later told Super-visor Pace that he was in favor of the Union.It is not unusual for employees to be laid off because of lack of work and threeothers were laid off on January 30.Although the record does not disclose how manycutting department employees were retained,it seems probable that 8 or 10 continuedto work.61Except for cutting and perhaps marking, none of the jobs requires anygreat amount of skill and the employees are transferred from job to job as needed.Respondent offered no explanation of why it selected Flinton, who was one of thebest employees in the department,instead of one of the others.CalvinWhite began working in the cutting department on February 3.White,a witness for Respondent,testified that he was told he would be doing edging "andwhen we got time,"he would be trained as a cutter.White's past experience con-sisted of 16 weeks installing and operating drills, electric motors, and presses atFort Gordon, Georgia.White testified that he worked as a cutter for Respondentbut did not say how long he worked at that assignment.He was laid off about 2weeks before the hearing.According to Sidner,another cutter was needed and it takes a "very long time totrain" one.Sidner said that when he interviewed White, he learned that White hadexperienced with"certain types of machinery and equipment"and "from his appear-ance" and Sidner's estimate of White's intelligence,Sidner concluded that White mightbe a possibility to be trained as a cutter.62There is no claim that Respondent triedto train Flinton as a cutter and when Supervisor Pace was asked if Flinton wasoffered the job given to White, he did not refer to White's special talents but insteadanswered,"Well, Charles Flinton was laid off,and he didn't come back to work orshow up."White, however,was hired just at the time Flinton was laid off,not afterthe Pace-Flinton conversation on or about February 18.On or about February 18, Supervisor Pace saw Flinton at a local store and askedifFlinton was ready to go to work. Flinton, who was working at a hatchery,asked how long he would work and Pace said he did not know. Flinton may havecommented,"I don't know." It is undisputed that Pace did not tell Flinton to reportto work the next morning or on any day.63According to Respondent,Pace's conversation with Flinton constituted a firm offerof employment and when Flinton did not report to work, it assumed that he wasno longer interested in working for Moulton.64It is possible that Pace was in factordering Flinton to work and believed that Flinton so understood their conversation.However, I do not think that Flinton understood that he was being told to report forwork the next day. It is also possible that Pace was intentionally less than explicitso that Flinton would not understand but Respondent would be able to claim, later,that Flinton had refused an offer of employment.My reason for believing that thelatter is the true explanation is Respondent's failure to take steps to clarify the"misunderstanding"after it was served with the charge with respect to Flinton onMarch 13 and was served with the complaint on April 29.The charge clearly putRespondent on notice that there was a question of some kind about Flinton's status.Assuming,arguendo,thatRespondent did not know Flinton's current address, itknew where to communicate with the Board and I am convinced that it would havedone so if, as it implies, it was willing at all times to employ Flinton if he wanted to61 The record indicates that the department fluctuates between 8 and 14 or 15.Thereare only three skilled employees,i.e , two cutters and a marker62As stated at the hearing,the Trial Examiner has little knowledge of machinery.However, it does not seem that 16 weeks of experience at operating drills, electric motors,and presses at Fort Gordon would necessarily indicate that a man could be trained tooperate machinery which cuts cloth into pockets, collars,etc , of shirtsWhite admittedthat there is a "difference"but added,"it all works around the same way."°Cf. the statement in Respondent's brief that Pace "told Flinton to report on thefollowing dav."eaCertain evidence in the record suggests that Flinton's case was not a routine layoffwhich was handled in the usual mannerFor one thing,notations of the type Pacemade on Flinton's timecard are not the usual practiceFor another, Office ManagerPowell testified that before he prepared Flinton'stermination report,he called thehatchery to confirm rumors that Flinton was working there 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork for the Company and if there was work he could do.65Moreover, on April 29,Respondent was served with a copy of the complaint which alleged,interalia,thatRespondent discharged Flinton on January 30 and "thereafter failed and refused toreinstate" him.Nonetheless, Respondent waited nearly 3 months to offer Flintona job which he accepted.66 Instead, throughout this entire period, Respondentrepeatedly hired new and inexperienced employees for the cutting department.67There is no evidence in the record which would justify a finding that Respondent'sdecision to lay off four men on January 30 was discriminatorily motivated. But itdoes not follow necessarily that the selection of Flinton as one of the four was whollyunrelated to his recent union activity.Cf.N.L.R.B. v. W. C. Nabors, d/b/a W. C.Nabors Company,196 F. 2d 272, 275-276 (C.A. 5), cert. denied, 344 U.S. 865.And, as the court recognized inN.L.R.B. v. West Side Carpet Cleaning Co.,329 F.2d 758, 761 (C.A. 6), an employer cannot legally use its economic situation toeffectuate a companion motive," i.e. "to rid itself of a union protagonist."The facts previously set forth, including Respondent's hostility to the Union, itsknowledge of Flinton'sunionsympathies, the timing of his layoff, i.e., a few daysafter he told Respondent that he was for the Union, Respondent's failure toexplainwhy it selected Flinton, who was one of the best employees in the cutting department,its equivocal offer of employment on or about February 18, its failure, until July 20,to take steps to determine whether or not Flinton misunderstood Pace's remarks,although it was served with a charge on March 13 and the complaint on April 29,and itsrepeated hiring of new and inexperienced employees for the cutting depart-ment,cause me to conclude that Respondent seized upon its need to lay off employeeson January 30 "to effectuate a companion motive," i.e., to rid itself of Flinton, aunion protagonist.West Side Carpet, supra.68I also find that Respondent there-after failed, for the same reason, to recall Flinton.Accordingly, I find that a pre-ponderance of the evidence on the record as a whole establishes that Respondent laidFlinton off on January 30 because of his union activity and that its failure to recallhim was also discriminatorily motivated. It follows, therefore, and I find, thatRespondent thereby violated Section 8(a)(3) and (1) of the Act.4.The statements to employee FullerOn the day Wallace returned to work, employee Fuller commented to SupervisorPace that Wallace was "back" and Pace replied that he was "back, but not for long."During the same period, Pace commented to Fuller, "I hear that you have been givingan affidavit to the Union" and asked if Fuller was "getting involved."Pace alsopointed out that Fuller was getting a raise to be a cutter and wanted to know whatelse Fuller wanted. In addition, Pace told Fuller that Sidner knew about "giving outaffidavits" and added that he "didn't know what orders would be given" to him butthat he would have to carry them out.As one court noted recently, statements by management representatives are to beweighed "from the listeners' point of view" and in the light of "the interpretationwhich the employees reasonably could put on them."Hendrix Manufacturing Com-pany, Inc. v. N.L.R.B.,321 F. 2d 100, 103-104 (C.A. 5). The same court has alsopointed out that when statements concerning the prospects of future employmentare made by one who is a part of management, and who has the power to changeprophecies into realities, such statements, whether couched in the language of prob-ability or certainty, tend to impede and coerce employees in their right to self-organization...." 69N.L.R.B. v. W. C. Nabor Company, supraat 276.It is alsowell established that the questioning of employees concerning their union activityand statements which can reasonably be interpreted as threats of reprisal do not65 Although Flinton's address changed during this period, the Company had an addressforFlintonand mail isusually forwarded.And when Respondent wrote to Flintonshortly before the hearing, he got the letter within a few days66Cf. Sidner's testimony that he consulted Respondent's attorney and wrote to Flintonbecause he "didn't understand the allegation," that "all of a sudden" he got an unfairlabor practice charge and he thought it "would bea goodidea to straighten this thing out."67 The record shows that at least five new employees were hired between April andJuly and assigned to the cutting departmentAt least five others were hired in lateFebruary and several of them proved incapable of doing the work.° Flinton's inclusion in the layoff would also serve as a warning to other employeeswho might be thinking aboutsigning a unioncard at the urging of Wallace, Fuller, orone of the other prounion employees.65Pace is admittedlya supervisorwithin the meaning of Section 2(11) of the Actand he testifiedthathis recommendationsare usually accepted by Sidner. MOULTON MANUFACTURING COMPANY215constitute expressions of view, opinions, and arguments which are protected by Sec-tion 8(c) of the Act.Cf.Texas Industries, Inc. et al., v. N.L.R.B.,336 F. 2d 128,131, 133 (C.A. 5).When judged in the light of the interpretation that employees would give Pace'sstatement thatWallace, an open union adherent who had been discharged previ-ously for his known or suspect union activity, was "back, but not for long," I findthat it can reasonably be concluded and I conclude that the employees would at leastfear that activity on behalf of the Union would or might cause them to be discharged.Cf.N.L.R.B. v. Wilbur H. Ford d/b/a Ford Bros.,170 F. 2d 735, 738 (C.A. 6).The giving of statements to a union in connection with an organizational campaignor in support of a charge alleging violations of the Act is clearly activity which isprotected by the Act. It is equally clear that when Pace questioned Fuller, Respond-ent was not seeking information which it needed to prepare for a hearing.Cf.Texas Industries, supra.On the contrary, Pace was merely seeking to determinewhether Fuller was getting "involved" with the Union.He also pointed out thatSidner knew about the affidavits and warned Fuller that, as a result, Sidner mightgive "orders" which Pace would have to carry out.I conclude that, in view of Respondent's hostility to the Union, the interpretationwhich employees could reasonably give such remarks would be that managementwas keeping itself advised about the employees' activity on behalf of the Union andthat the information obtained might be used "against" them. I find, therefore, thatRespondent threatened, at least impliedly, reprisals for union activity, coercivelyinterrogated an employee about his union activity and created the impression of sur-veillance.By engaging in such conduct, Respondent violated Section 8 (a) (1) of theAct.Wonder State Manufacturing Company,141NLRB 1217, 1226; 70MartinSprocket & Gear Co., Inc. v. N.L.R.B.,328 F. 2d 417, 419-20 (C.A.5); Texas Indus-tries, supra.III.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend the customary cease and desist order and the affirmative relief conven-tionally ordered in cases of this nature. I shall not recommend the reinstatement ofCharles Flinton since he returned to work, at the Company's request, on July 27,1964.Any backpay found to be due Wallace and Flinton will be computed in accord-ance with the formula set forth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Because discrimination against employees because of their union activity goes tothe very heart of the Act(N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536 (C.A.4) ), I shall include in my Recommended Order a provision directing Respondentnot to interfere with, restrain, or coerce its employees in any manner in the exerciseof their statutory rights.CONCLUSION OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.Charles Adams is a supervisor within the meaning of Section 8(11) of the Act.4.By threatening employees with reprisals for engaging in union activity, bycoercively questioning them about such activity, and by creating the impression thatitwas keeping the employees' union activity under surveillance, Respondent engagedin unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.By discharging Waymon Lavon Wallace, by laying off Charles Flinton, and byfailing to recall Flinton, in each case because of the employee's union activity,Respondent engaged in unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.6.The unfair labor practices set forth in paragraphs 4 and 5 above are unfairlabor practices affecting commerce within the meaning of Section 2(6) and (7)of the Act.7O The only portion of the Board's findings In the above ease which was challenged bythe Company before the Court of Appeals was its finding with respect to the dischargeof one employeeWonder State Manufacturing Company v. N L R.B.,331 F. 2d 737,738 (C A. 6). 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe foregoing findings of fact and conclusions of law, and on the entirerecord, and pursuant to Section 10(c) of theAct, I herebyissue the following:RECOMMENDED ORDERMoulton Manufacturing Company, its officers, agents, successors, and assigns,shall1.Cease and desist from:(a)Discouraging membership in International Ladies' Garment Workers' Union,AFL-CIO, or in any other labor organization, by discharging employees, by layingthem off, by failing to recall them, or by discriminating against them in any othermanner because of activity on behalf of the above-named Union or on behalf of anyother labor organization.(b)Threatening employees for engaging in union activity, coercively questioningthem about such activity, and creating the impression that employee union activityis being kept under surveillance.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the above-named Union or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.2Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer Waymon Lavon Wallace immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make Wallace and Charles Flinton whole for any losses they mayhave suffered by reason of the discrimination against them as provided in "TheRemedy" section of the Trial Examiner's Decision.Notify Waymon Lavon Wallace,if be is serving in the Armed Forces of the United States, of his right to full rein-statement upon application in accordance with the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, as amended, after dischargefrom the Armed Forces.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports necessary to analyze the amount of backpaydue, and the right to reinstatement, under the term of this Recommended Order.(c)Post at its plant at Moulton, Alabama, copies of the attached notice marked"Appendix." 71Copies of said notice, to be furnished by the Regional Director forRegion 10, shall, after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and be maintained by it fora period of 60 consecutive days from the date of posting, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 20 days from the receiptof this Trial Examiner's Decision and Recommended Order, what steps Respondenthas taken to comply herewith.72It is recommended that the complaint be dismissed in all other respects.u In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."72 In the event that this Recommended Order be adopted by theBoard,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discharge, lay off, fail to recall, or in any othermanner dis-criminateagainst employees because they join, work for, orengage in any activ- 0. A. FULLER SUPER MARKETS, INC.217ity on behalf of the International Ladies' Garment Workers' Union, AFL-CIO,or any other labor organization.WE WILL NOT threaten employees with discharge or with any other actionbecause they become members of, work for, or engage in activity on behalf ofthe International Ladies' Garment Workers' Union, AFL-CIO, or any otherlabor organization.WE WILL NOT question our employees about their membership in, assistanceto, or activity on behalf of, the International Ladies' Garment Workers' Union,AFL-CIO, or any other labor organization, in a manner constituting interfer-ence, restraint, or coercion in violation of Section 8(a)(1) of the Act.WE WILL NOT create the impression that we are obtaining information aboutour employees' union activities by stating that we know about statements givento the Union.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or work for the above-named Union or any other labor orga-nization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining ormutual aid or protection, or to refrain from any or all such\ activities.WE WILL offer Waymon Lavon Wallace immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges.WE WILL make Waymon Lavon Wallace and Charles Flinton whole for anylosses they may have suffered by reason of our discrimination against them.All our employees are free to become, remain, or refrain from becoming or remain-ing, membersof the above-named Union.MOULTON MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-We will notify Waymon Lavol} Wallace if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, Telephone No.876-3311, Extension 5357, if they have any questions concerning this notice orcompliance with its provisions.0. A. Fuller Super Markets,Inc.'andRetail Clerks Union, Local1557, and Amalgamated Meat Cutters&Butcher Workmen'sUnion, Local 405, AFL-CIO0. A. Fuller Super Markets, Inc.andRetail Clerks,Local 1557.Cases Nos. 10-CA-5620 and 1O-CA-5709.April 09, 1965DECISION AND ORDEROn January 15, 1965, Trial Examiner Lloyd Buchanan issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, the1The name of Respondent appears as amended at the hearing.152 NLRB No. 26.